Title: From John Quincy Adams to Walter Hellen, 31 August 1802
From: Adams, John Quincy
To: Hellen, Walter



My dear Sir
Boston 31 August 1802.

I have too long omitted to acknowledge the receipt of your favor of 4th June, which was brought by Mrs. Johnson, as well as one of a later date from Mr. Thomas Johnson, from which I learnt with much satisfaction, that you had concluded to act as Executor of Mr. Johnsons will.
I have looked over Mrs. Johnsons papers upon which you suggested a question whether there would not be some demand against Calef & Chuter but I can find none Their demand was for premium of insurance upon the Indian chief & that ship having been finally acquitted, her voyage must be considered as not illegal. Therefore the underwriters were liable to the risque & are entitled to the premium. So at least it appears to me unless some other circumstance, not apparent from the papers should affect their rights.
Nothing could give me more pleasure, than to have it in my power to give you assistance or render you service in your views of business.—I believe most of our trade in the article of flour is at present with Philadelphia, but perhaps it might be advantageously opened with Georgetown or Alexandria—If you can make it convenient to pay us a visit here, you might obtain better information upon this matter than it is in my power to give you. At any rate it will give us sincere pleasure to see you
The Ladies with my little George are all on a visit to Quincy at my fathers house the child has suffered much lately with teething and the great heat of the weather. I hope Mrs Hellen and both your young representatives are well. Begging to be remembered to them and the rest of the family with you in the most affectionate manner, I remain, Dear Sir, very faithfully your friend & Servant
